Citation Nr: 0933974	
Decision Date: 09/10/09    Archive Date: 09/17/09

DOCKET NO.  05-30 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for lung cancer.

2.  Entitlement to a disability rating in excess of 30 
percent, prior to February 5, 2009, for chronic obstructive 
pulmonary disease (COPD). 

3.  Entitlement to a disability rating in excess of 30 
percent, from February 5, 2009, for COPD.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to February 
1969 and from August 1969 to November 1987.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision of the Reno, 
Nevada Department of Veterans' Affairs (VA) Regional Office 
(RO) wherein the RO assigned the Veteran a 30 percent 
disability rating for COPD effective May 20, 2004.  In this 
rating decision, the RO also denied service connection for 
lung cancer.  By an April 2009 rating decision, the RO 
increased the disability rating for COPD to 60 percent, 
effective February 5, 2009.

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans' Law Judge in May 2006.  A transcript of 
that hearing has been associated with the claims file.

This case was previously remanded by the Board in September 
2007 for further development.

The VA Secretary imposed a stay at the Board on the 
adjudication of all claims for compensation based on exposure 
to herbicides, which were potentially impacted by the ruling 
in Haas v. Nicholson, 20 Vet. App. 257 (2006).  In this case, 
the Veteran's claim for service connection for lung cancer 
included a theory of entitlement based upon exposure to 
herbicides and as such, this appeal was affected by this 
stay.  The United States Court of Appeals for the Federal 
Circuit reversed 2006 Haas decision, in Haas v. Peake, 525 
F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 U.S.L.W. 3267 
(Jan. 21, 2009) (No. 08-525).  Accordingly, the VA Secretary 
rescinded the stay and directed the Board to resume 
adjudication of the previously stayed claims.  The Board's 
review of the Appellant's claim may now proceed.

The issue of service connection for lung cancer is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Prior to March 23, 2005, the competent and objective 
medical evidence of record reflects that the Veteran's COPD 
was productive of Forced Expiratory Volume in one second 
(FEV-1) ranging from 66 to 79 percent of predicted value, the 
ratio of Forced Expiratory Volume in one second to Forced 
Vital Capacity (FEV-1/FVC) ranging from 68.2 to 84.2 percent 
of predicted value and Diffusion Capacity of the Lung for 
Carbon Monoxide by the Single Breath Method (DLCO (SB)) 
ranging from 79.2 to 110.5 percent of predicted value.

2.  From March 23, 2005, the competent and objective medical 
evidence of record reflects that the Veteran's COPD was 
productive of FEV-1 ranging from 50 to 53 percent of 
predicted value, FEV-1/FVC ranging from 67.2 to 76.7 (rounded 
to 76) percent of predicted value and DLCO ranging from 39.6 
(rounded to 40) to 63 percent of predicted value.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 
percent, prior to March 23, 2005, for COPD have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.2, 4.7, 
4.10, 4.97, Diagnostic Code 6604 (2008).

2.  The criteria for a disability rating of 60 percent, from 
March 23, 2005, for COPD have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.97, 
Diagnostic Code 6604 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. 
Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) that to the extent possible the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a) (West 2002), must be 
provided to a claimant before an initial unfavorable decision 
on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-
20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

Prior to the initial adjudication of the Veteran's claim for 
an increased rating in the December 2004 rating decision, he 
was provided notice of the VCAA in August 2004.  Additional 
VCAA letters were sent in October 2007 and January 2009.  The 
VCAA letters indicated the types of information and evidence 
necessary to substantiate the claim, and the division of 
responsibility between the Veteran and VA for obtaining that 
evidence, including the information needed to obtain lay 
evidence and both private and VA medical treatment records.  
Thereafter, the Veteran received additional notice in October 
2007, January 2009, April 2009 and May 2009, pertaining to 
the downstream disability rating and effective date elements 
of his claim, with subsequent re-adjudication in a May 2009 
Supplemental Statement of the Case.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006); see also Mayfield and Pelegrini, both 
supra.

For an increased rating claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that: (1) VA notify the claimant 
that, to substantiate such a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening on the claimant's 
employment and daily life (such as a specific measurement or 
test result), the Secretary must provide at least general 
notice of that requirement to the claimant; (3) the claimant 
must be notified that, should an increase in disability be 
found, a disability rating will be determined by applying 
relevant diagnostic codes; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask VA to obtain) that are 
relevant to establishing entitlement to increased 
compensation.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

In the present appeal, the Board acknowledges that the August 
2004, October 2007 and January 2009 VCAA letters did not 
satisfy all of the elements required by the recent Vazquez-
Flores decision.  Nonetheless, the Veteran was not prejudiced 
in this instance, as the October 2007 letter did provide 
examples of the types of medical and lay evidence that the 
Veteran may submit (or ask VA to obtain) to support his claim 
for increased compensation.  In addition, the August 2005 
Statement of the Case provided the Veteran with the specific 
rating criteria for his service-connected disability and 
explained how the relevant diagnostic code would be applied.  
These factors combine to demonstrate that a reasonable person 
could have been expected to understand what was needed to 
substantiate the claim.

Similarly, the Veteran's actions are indicative of his actual 
knowledge of the elements outlined in Vazquez-Flores for the 
purpose of substantiating his increased rating claim.  During 
his May 2005 Travel Board hearing, the Veteran and his 
representative testified that his condition has progressively 
worsened such that there would be a decrease in full volumes 
based on the last time he was checked.  In addition, the 
Veteran reported to the February 2009 VA examiner that his 
symptoms included an increased shortness of breath and he 
used a variety of inhalers.  Based on this evidence, the 
Board is satisfied that the Veteran had actual knowledge of 
what was necessary to substantiate his increased rating 
claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007) (actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrate an awareness of what is necessary to substantiate 
a claim).

Accordingly, the Board finds that no prejudice to the Veteran 
will result from the adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran are to be avoided).

The Board notes that several attempts were made, pursuant to 
remands by the Board and the Court, to retrieve service 
personnel records, service treatment reports and Social 
Security Administration (SSA) records, all of which returned 
negative responses.  In March 2006, the RO made a formal 
finding that SSA records were unavailable for review after 
receiving an June 2005 response from the SSA that medical 
records did not exist and further efforts to obtain them 
would be futile.

All relevant evidence necessary for an equitable resolution 
of the issues on appeal has been identified and obtained, to 
the extent possible.  The evidence of record includes service 
treatment records, service personnel records, VA outpatient 
treatment reports,  VA examinations and statements and 
testimony from the Veteran and his representative.  The 
Veteran has not indicated that he has any further evidence to 
submit to VA, or which VA needs to obtain.  There is no 
indication that there exists any additional evidence that has 
a bearing on this case that has not been obtained.  The 
Veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  All pertinent due process requirements have been 
met.  See 38 C.F.R. § 3.103 (2008).

Pertinent Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity 
resulting from disability.  Separate diagnostic codes 
identify the various disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2008).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher evaluation; otherwise, the lower evaluation will 
be assigned.  See 38 C.F.R. § 4.7 (2008).  Any reasonable 
doubt regarding the degree of disability will be resolved in 
favor of the Veteran.  38 C.F.R. § 4.3.

When a question arises as to which of two ratings shall be 
applied under a particular diagnostic code, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2008).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  When, as here, the 
Veteran is requesting an increased rating for an established 
service-connected disability, the present disability level is 
the primary concern and past medical reports do not take 
precedence over current findings.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, the most recent examination is 
not necessarily and always controlling; rather, consideration 
is given not only to the evidence as a whole but to both the 
recency and adequacy of examinations.  See Powell v, West, 13 
Vet. App. 31, 35 (1999).

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different 
"staged" ratings may be warranted for different time 
periods.

The Veteran's COPD is currently rated under Diagnostic Code 
6604, which provides ratings for COPD.  Forced Expiratory 
Volume in one second (FEV-1) of 71- to 80-percent predicted 
value, or; the ratio of Forced Expiratory Volume in one 
second to Forced Vital Capacity (FEV-1/FVC) of 71 to 80 
percent, or; Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO (SB)) is 66- to 
80-percent predicted, is rated 10 percent disabling.  FEV-1 
of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 
percent, or; DLCO (SB) 56- to 65-percent predicted, is rated 
30 percent disabling.  FEV-1 of 40- to 55-percent predicted, 
or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 
55-percent predicted, or; maximum oxygen consumption of 15 to 
20 ml/kg/min (with cardiorespiratory limit), is rated 60 
percent disabling.  FEV-1 less than 40 percent of predicted 
value, or; FEV-1/FVC less than 40 percent, or; DLCO (SB) less 
than 40-percent predicted, or; maximum exercise capacity less 
than 15 ml/kg/min oxygen consumption (with cardiac or 
respiratory limitation), or; cor pulmonale (right heart 
failure), or; right ventricular hypertrophy, or; pulmonary 
hypertension (shown by Echo or cardiac catheterization), or; 
episode(s) of acute respiratory failure, or; requires 
outpatient oxygen therapy, is rated 100 percent disabling.  
38 C.F.R. § 4.97 (2008). 

Analysis

In statements and testimony presented throughout the duration 
of the appeal, the Veteran has contended that his current 
COPD warrants a higher disability rating in excess of the 30 
percent assigned prior to February 5, 2009 and warrants a 
higher disability rating in excess of the 60 percent assigned 
from February 5, 2009.  

VA outpatient treatment reports from May 2004 (within a year 
prior to of the date of the Veteran's claim) to March 2009 
reflect that the Veteran was treated for and diagnosed with 
COPD.  Pulmonary function testing in June 2004 revealed that 
FEV-1 was 65.8 percent of predicted value and FEV-1/FVC was 
68.2 percent of predicted value.  An additional June 2004 VA 
medical record reflects that FEV-1 was 66 percent of 
predicted value and FEV-1/FVC was 68 percent of predicted 
value.  In August 2004, pulmonary function testing revealed 
that FEV-1 was 74.5 percent of predicted value, FEV-1/FVC was 
82.3 percent of predicted value and DLCO was 96.3 percent of 
predicted value.  An additional VA medical record in August 
2004 reflects that FEV-1/FVC was 82 percent of predicted 
value.

In an August 2004 VA examination, the Veteran reported that 
he was told he had COPD in 1984 or 1985.  He also reported 
that he was smoking four and a half packs of cigarettes a 
day.  The Veteran stated that he could walk approximately 100 
feet and then must stop to catch his breath.  He was also 
able to climb the 14 steps to his apartment, but by the 14th 
step, he was out of breath.  Pulmonary function testing 
revealed that FEV-1 was 75 percent of predicted value, FEV-
1/FVC was 83 percent of predicted value and DLCO was 96 
percent of predicted value.  The Veteran was diagnosed with 
COPD with mild restrictive ventilatory defect.  He was also 
diagnosed with mild obstructive ventilatory defect from four-
and-a-half packs [of cigarettes] a day.

VA outpatient treatment reports reflect that pulmonary 
function testing in November 2004 demonstrated that FEV-1 was 
66.4 percent of predicted value, FEV-1/FVC was 79.3 percent 
of predicted value and DLCO was 79.2 percent of predicted 
value.  A second November 2004 VA outpatient treatment report 
recorded FEV-1/FVC as 79 percent of predicted value.  In 
December 2004, pulmonary function testing revealed that FEV-1 
was 78 percent of predicted value.  Pulmonary function 
testing on two separate occasions in January 2005 revealed 
that FEV-1 was 66.4 and 78.4 percents of predicted value, 
FEV-1/FVC was 79.3 and 84.2 percents of predicted value and 
DLCO was 79.2 and 110.5 percents of predicted value.  

VA outpatient treatment reports reflect that the Veteran 
underwent right upper lung and right middle lung 
lobectomies/resections in February 2005, pursuant to a 
diagnosis of lung cancer.  Subsequent pulmonary function 
testing on March 23, 2005 demonstrated that FEV-1 was 52.5 
percent of predicted value, FEV-1/FVC was 76.7 percent of 
predicted value and DLCO was 39.6 percent of predicted value.  
A separate VA outpatient treatment report reflects that the 
results of the March 23, 2005 pulmonary function test were 
rounded such that FEV-1 was rounded to 52 percent of 
predicted value, FEV-1/FVC was rounded to 76 percent of 
predicted value and DLCO was rounded to 40 percent of 
predicted value.  In a January 2006 VA outpatient treatment 
report, pulmonary function testing revealed that FEV-1 was 53 
percent of predicted value and FEV-1/FVC was 67.2 percent of 
predicted value.

In a February 2009 VA examination, the Veteran reported that 
his current COPD symptoms included shortness of breath, such 
that he was only able to walk two and a half or three blocks 
and one flight of steps before he had to stop due to dyspnea.  
He stated that he had experienced of shortness of breath two 
weeks ago, prompting an emergency room visit where he was 
treated for bronchitis.  He did not have any asthma attacks.  
The Veteran also stated that he used a variety of inhalers 
and nebulizers.  The examiner noted that the Veteran was 
incapacitated briefly two weeks earlier and had not been 
hospitalized since 2005.  Pulmonary function testing revealed 
that FEV-1 was 50 percent of predicted value, FEV-1/FVC was 
73 percent of predicted value and DLCO was 63 percent of 
predicted value.  The Veteran was diagnosed with COPD with 
significant respiratory compromise as described.

For the reasons addressed below, and based on the competent 
and objective medical evidence of record, the Board finds 
that the Veteran's COPD does not warrant a disability rating 
in excess of 30 percent prior to March 23, 2005; however, the 
Veteran's COPD does warrant a disability rating of 60 
percent, but no higher, from March 23, 2005.

Prior to March 23, 2005

After a careful review of the evidence of record, the Board 
finds, based upon the competent and objective medical 
evidence of record, that the Veteran's current COPD does not 
warrant a disability rating in excess of 30 percent, prior to 
March 23, 2005, under Diagnostic Code 6604.  38 C.F.R. 
§ 4.97.  Diagnostic Code 6604 assigns a 60 percent rating for 
COPD where the findings of reflect FEV-1 of 40- to 55-percent 
predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) 
of 40- to 55-percent predicted, or; maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit).  See id.  In this regard, the Board notes that prior 
to March 23, 2005, the competent and objective medical 
evidence of record reflects that the Veteran's COPD was 
productive of FEV-1 ranging from 66 to 79 percent of 
predicted value, FEV-1/FVC ranging from 68.2 to 84.2 percent 
of predicted value and DLCO ranging from 79.2 to 110.5 
percent of predicted value.  Thus, the objective medical 
findings of record prior to March 23, 2005 will not support a 
higher evaluation under these criteria for the Veteran's 
COPD.

All things considered, the record as a whole does not show 
persistent symptoms that equal or more nearly approximate the 
criteria for an evaluation higher than 30 percent at any time 
during the period from the date of claim on May 20, 2004 to 
March 22, 2005.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  That is to say, the Veteran's disability has been no 
more than 30 percent disabling during this period, so his 
rating cannot be "staged" because the 30 percent rating 
represent his greatest level of functional impairment 
attributable to this condition in this time period.

In summary, for the reasons and bases expressed above, the 
Board concludes that a disability rating in excess of 30 
percent for COPD is not warranted at any time during the 
period from the date of claim on May 20, 2004 to March 22, 
2005.  Since the preponderance of the evidence is against the 
claim, the benefit of the doubt rule does not apply.  38 
C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  
The benefit sought on appeal is accordingly denied.

From March 23, 2005

After a careful review of the evidence of record, the Board 
finds, based upon the competent and objective medical 
evidence of record, that the Veteran's current COPD warrants 
a disability rating of 60 percent, from March 23, 2005, under 
Diagnostic Code 6604.  38 C.F.R. § 4.97 (2008).  As noted 
above, Diagnostic Code 6604 assigns a 60 percent rating for 
COPD where the findings of reflect FEV-1 of 40- to 55-percent 
predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) 
of 40- to 55-percent predicted, or; maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit).  See id.  In this regard, the Board notes that, from 
March 23, 2005, the competent and objective medical evidence 
of record reflects that the Veteran's COPD was productive of 
FEV-1 ranging from 50 to 53 percent of predicted value, FEV-
1/FVC ranging from 67.2 to 76.7 (rounded to 76) percent of 
predicted value and DLCO ranging from 39.6 (rounded to 40) to 
63 percent of predicted value.  Thus, these findings reflect 
that a 60 percent disability rating is warranted from March 
23, 2005.

As the medical evidence does not show that the Veteran's COPD 
was productive of FEV-1 less than 40 percent of predicted 
value, or; FEV-1/FVC less than 40 percent, or; DLCO (SB) less 
than 40-percent predicted, or; maximum exercise capacity less 
than 15 ml/kg/min oxygen consumption (with cardiac or 
respiratory limitation), or; cor pulmonale (right heart 
failure), or; right ventricular hypertrophy, or; pulmonary 
hypertension (shown by Echo or cardiac catheterization), or; 
episode(s) of acute respiratory failure, or; requires 
outpatient oxygen therapy, a disability rating in excess of 
60 percent is not warranted.  While the Board notes that the 
pulmonary function testing performed on March 23, 2005 
reflects that DLCO was 39.6 percent of predicted value, the 
record also reflects that this value was rounded to 40 
percent of predicted value and was recorded in these terms in 
the VA medical records.

Accordingly, the Board determines that since March 23, 2005, 
the Veteran's COPD has been no more that 60 percent disabling 
under Diagnostic Code 6604.  As such, the disability rating 
may not be additionally staged after this time because it 
represents the greatest level of impairment attributable to 
this condition since that date.  

Extraschedular Consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to 38 C.F.R. § 3.321(b)(1), an 
extra-schedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2008); Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

In the current appeal, the Board has considered the issue of 
whether the Veteran's COPD presents an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards such that referral to the 
appropriate officials for consideration of an extra-schedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2008); 
Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).  In this 
regard, the Board notes that there is no evidence in the 
claims file of frequent periods of hospitalization or marked 
interference with employment due solely to the Veteran's 
COPD.  While the Veteran reported in the February 2009 VA 
examination that he was incapacitated and taken to the 
hospital for shortness of breath two weeks earlier, this did 
not represent any frequent periods of hospitalization as the 
Veteran was only previously hospitalized in 2005 which, as 
the record demonstrates, was for his lung cancer surgery and 
not due to any COPD exacerbation.  Moreover, the record is 
absent of any evidence of marked interference with 
employment.  As a result, the Board finds that the criteria 
for submission for assignment of an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

A disability rating in excess of 30 percent, prior to March 
23, 2005, for COPD, is denied.

A disability rating of 60 percent, from March 23, 2005, for 
COPD, is granted, subject to the provisions governing the 
award of monetary benefits.  


REMAND

The Veteran and his representative raise several theories of 
entitlement for his claim for service connection for lung 
cancer, including as due to herbicide exposure, asbestos 
exposure and as secondary to the Veteran's service-connected 
COPD.  In addition, a separate theory of entitlement is 
raised by the record based upon exposure to ionizing 
radiation.  However, the Board finds that there is a further 
VA duty to assist the Veteran in developing evidence 
pertinent to his claims for service connection for lung 
cancer.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2008); 38 
C.F.R. § 3.159 (2008).

In a May 2006 Travel Board hearing before the undersigned, 
the Veteran and his representative argued that he was exposed 
to several chemicals and hazards during active service, 
including Benzene and asbestos which led to his lung cancer.  
The Veteran also reported that while working on a submarine 
during active service, his duties included changing rugs for 
the captain every other month, thereby exposing him to 
hazards.  He also claimed that his service-connected COPD was 
a factor in his developing lung cancer.  The Veteran 
testified that he was exposed to asbestos while working on 
the U.S.S. War Gale in the early 1970's.  

The Veteran submitted online treatise information regarding 
the several causes of lung cancer, to include cigarette 
smoking and COPD, and the relationship of pneumoconiosis and 
asbestos.

Service treatment records reflect that the Veteran was 
treated on several occasions for lung conditions.  In October 
1969, a chest x-ray revealed patchy infiltrate of the right 
lower lung, consistent with bronchopneumonia.  In January 
1973, the Veteran was treated for a condition that had been 
variously characterized as tracheobronchitis, pharyngitis, 
bronchitis and laryngitis.  In March 1981, the Veteran was 
provided an examination for the purpose of "occupational 
exposure to ionizing radiation: submarine duty."  This 
examination reflected no abnormalities were found with 
respect to the Veteran's lungs and chest.  A Record of 
Occupational Exposure to Ionizing Radiation reflects exposure 
to ionizing radiation, for several periods from February 1982 
to August 1983, occurred while the Veteran was stationed on a 
submarine.  In December 1983, the Veteran was treated for an 
upper respiratory infection and sinus symptoms, diagnosed as 
rule out pneumococcal pneumonia.  

Service treatment records from June 1985 to July 1985 reflect 
that the Veteran was admitted into a hospital for esophagitis 
reflux and during this period he was treated for a left 
pleural effusion and collapse of the left lower lobe, 
diagnosed with a left pleural effusion and a bronchoscopy was 
performed.  In July 1985, the Veteran was treated for a 
follow up on pneumothorax of the left lung.  Upon retiring 
from active service, the Veteran reported no problems with a 
lung condition in a February 1987 report of medical history.  
In a February 1987 retirement examination, the Veteran's 
lungs were found to be normal and the examination did not 
reflect a history of any chronic lung disorders; however 
pulmonary function testing and x-rays of the chest were also 
taken in conjunction with this examination.  A February 1987 
chest x-ray revealed several calcified granulomata scattered 
throughout the lungs with no other pulmonary abnormalities 
seen.  In the February 1987 pulmonary function study report, 
the Veteran reported a smoking history of 2 packs of 
cigarettes a day for the last 24 years.  

Service personnel records reflect that the Veteran served in 
the Navy from May 1965 to February 1969 and from August 1969 
to November 1987.  His awards in included the Vietnam 
Campaign Medal and the Vietnam Service Medal with two Bronze 
Stars and his naval ship.  The Veteran's naval ship during 
the Vietnam War, the U.S.S. Boston, was awarded the Combat 
Action Ribbon in October 1969.  Neither the service personnel 
records nor the service treatment reports reflect any 
evidence of exposure to herbicides.  In addition, the 
Veteran's service records do not reflect that he ever set 
foot in the country of Vietnam during the Vietnam War.  

As previously noted above, the Federal Circuit's decision in 
Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) applies to the 
instant case, where the Federal Circuit held that the lower 
court had erred in rejecting VA's interpretation of section 
3.307(a)(6)(iii) as requiring a service member's presence at 
some point on the landmass or inland waters of Vietnam in 
order to benefit from the regulation's presumption.  See 
VAOPGCPREC 27-97, 62 Fed. Reg. 63604 (1997) (service in a 
deep-water vessel in waters off the shore of the Republic of 
Vietnam does not constitute service in the Republic of 
Vietnam); VAOPGCPREC 7-93, 59 Fed. Reg. 4752 (1994) (service 
in the Republic of Vietnam does not include the service of a 
Vietnam-era Veteran who flew high-altitude missions in 
Vietnam airspace but never actually landed in Vietnam).  
While the record reflects that the Veteran served in the Navy 
during the Vietnam War aboard a naval ship, the record 
evidence does not establish that the Veteran ever actually 
set foot in the Republic of Vietnam.  Hence, a showing of 
actual duty or visitation in the Republic of Vietnam is 
required to establish qualifying service in Vietnam.  

The Veteran's service records do not reflect a military 
occupational specialty (MOS) that is included any of the 
major occupations involving exposure to asbestos, including:  
mining, milling, shipyard work, insulation work, demolition 
of old buildings, carpentry and construction, manufacture and 
servicing of friction products (such as clutch facings and 
brake linings), and manufacture and installation of products 
such as roofing and flooring materials, asbestos cement sheet 
and pipe products, and military equipment.  M21-1MR, Part IV, 
Subpart ii, Chapter 2, Section C, Subsection (f).  In 
addition, while the service medical records reflect treatment 
for a respiratory disorder at times, they are absent of any 
findings related to asbestos exposure.  

VA outpatient treatment reports from April 1997 to March 2009 
reflect that a lung nodule was initially detected in May 2004 
and the Veteran was subsequently diagnosed with non small 
cell lung cancer (NSCLC) in September 2004.  The Veteran 
underwent a right upper lobe and right middle lobe 
lobectomy/resection in February 2005.  Following his surgery, 
VA medical records were absent of any findings of a 
recurrence of the Veteran's lung cancer and he was diagnosed 
with stage IB NSCLC status post right upper lobe and right 
middle lobe lobectomy/resection.  

In a February 2009 VA examination, the Veteran reported that 
he served in the United States Navy in Southeast Asia.  He 
was diagnosed with NSCLC status post right middle and right 
upper lobectomy in 2005 with no progression on metastasis 
evidence in an August 2008 chromatography (CT) scan.  

The record raises the matter of the Veteran's use of tobacco 
products with respect to his claim for service connection for 
lung cancer.  In this regard, the Board notes that a 
disability or death will not be service connected on the 
basis that it resulted from injury or disease attributable to 
a veteran's use of tobacco products during service.  See 38 
U.S.C.A. § 1103; 38 C.F.R. § 3.300.  Service connection, 
however, is not precluded where the disability or death 
resulted from a disease or injury that is otherwise shown to 
have been incurred or aggravated during service.  38 C.F.R. § 
3.300(b)(1).  For purposes of this section, "otherwise shown" 
means that the disability or death can be service-connected 
on some basis other than the veteran's use of tobacco 
products during service.  Id.

In considering the service treatment records indicating 
treatment for lung conditions on several occasions during 
active service, the Veteran's history of tobacco use during 
and after his active service, the post-service medical 
evidence of current treatment for lung cancer, the treatise 
evidence of indicating a relationship between lung cancer and 
both tobacco smoking and COPD and the Veteran's lay 
statements of a continuity of symptoms since active service, 
a VA examination is necessary to obtain an opinion as to 
whether the Veteran's current lung condition is related to or 
aggravated by his military service.  38 C.F.R. § 3.159(c)(4); 
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Locklear 
v. Nicholson, 20 Vet. App. 410 (2006).  

Finally, with respect to the service treatment reports 
reflecting that the Veteran had some occupational exposure to 
ionizing radiation during his active service and the post-
service evidence that the Veteran has lung cancer, the 
provisions of 38 C.F.R. § 3.311 are to be considered with 
respect to his claim for service connection for lung cancer.  
Service connection may be established if a radiation-exposed 
veteran develops a "radiogenic disease" (one that may be 
induced by ionizing radiation, either listed at 38 C.F.R. § 
3.311(b) or established by competent scientific or medical 
evidence to be a radiogenic disease), and if the VA Under 
Secretary for Benefits (USB) determines that a relationship 
does in fact exist between the disease and the veteran's 
exposure in service.  The Board finds that lung cancer is an 
enumerated radiogenic disease for presumptive purposes under 
38 C.F.R. § 3.311(b)(2) and that there is evidence in the 
Veteran's service medical records of exposure to ionizing 
radiation.  

The Board also finds that, an assessment should be made as to 
the size and nature of the radiation dose or doses.  38 
C.F.R. § 3.311(a)(1) (2008).  Therefore, it is necessary that 
this case be remanded in order to refer the claim to the USB 
to determine whether a relationship does in fact exist 
between the disease and the Veteran's exposure in service.  
38 C.F.R. § 3.311(b)(1).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the Veteran 
for a VA respiratory examination by an 
appropriate specialist to determine the 
current nature and etiology of his lung 
cancer.  The claims folder and a copy of 
this remand must be made available to and 
reviewed by the examiner in connection 
with the examination.  All tests deemed 
necessary should be conducted.  The 
examiner should provide a diagnosis for 
the disabilities found.  The examiner 
should also express an opinion as to the 
following:

a.)  Whether it is more likely, less 
likely, or at least as likely as not that 
the Veteran's lung cancer is related to 
his active service.

b.)  If the examiner finds that there is a 
relationship between the Veteran's lung 
cancer and his active service (i.e.  more 
likely or at least as likely as not), the 
examiner should then determine whether it 
is more likely, less likely or at least as 
likely as not that the Veteran's lung 
cancer is related to his reported 24 years 
of tobacco use during active service.

c.)  If the examiner finds that there is 
no relationship between the Veteran's lung 
cancer and his active service (i.e.  less 
likely than not), the examiner should then 
determine whether it is more likely, less 
likely, or at least as likely as not that 
the Veteran's lung cancer was related to 
or was aggravated by his service-connected 
COPD.

A complete rationale for any opinions 
should be provided.

2.  The RO should also develop the claim 
for service connection for lung cancer in 
accordance with the provisions of 38 
C.F.R. § 3.311.  The RO should his seek a 
dose assessment from the Defense Threat 
Reduction Agency's Nuclear Test Personnel 
Review Program and refer the claim to the 
VA's Under Secretary for Benefits for 
appropriate consideration.

3.  After the development requested above 
has been completed to the extent possible, 
the record should again be reviewed.  The 
claim for service connection should be 
adjudicated.  If the benefits sought on 
appeal remain denied, the Veteran and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  The case should then be returned 
to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


